DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Prior Art Rejection:
The Applicants arguments regarding the rejection of claims 1 and 12 over the Turner reference has been considered but is not persuasive. 
In regards to claims 1 and 12, the Applicant argues that Turner does not disclose the limitation “wherein the one or more cut-out portions extend from an outer surface of the main body to the bore” because in the Turner reference “The inner hatching which slopes downward from left to right in cross section in Figure 7b…indicates the view of the solid material of the shaft of the male threaded portion 71 'as cut by line 7b-7b between the outer sidewall of the male threaded portion and the inner bore viewed looking left, as indicated on the arrows on cut line 7b-7b. With the clear knowledge that the bore 78' is located completely inside the male portion 73', it is evidently not possible to inject elastomeric material into the space between the male portion 71' and the female portion 73' and have the elastomeric material reach the bore 78'- because there is no pathway available for the movement of the elastomeric material to the bore 78'.”
The Applicant appears to be interpreting the limitation much more narrowly than what is actually being claimed. The limitation “wherein the one or more cut-out portions extend from an outer surface of the main body to the bore” does not require that the cut-out portions extend into direct contact with the central bore such that the elastomers would be in direct contact with the central bore. The limitation can be interpreted to only require that the cut-out portions extend from an outer surface of the body in a direction towards the central bore  without ever reaching/directly contacting the central bore. As such, Turner teaches the limitation “wherein the one or more cut-out portions extend from an outer surface of the main body to the bore” because the cut-out portions, between the helical rib portions 71a, extend from an outer surface of the body, i.e. outer surface of rib portions 71a,  in a direction towards the inner bore 78’ as shown below in Figure 8a.

    PNG
    media_image1.png
    609
    490
    media_image1.png
    Greyscale

		Figure 8a (annotated)


 


Drawings:
The drawings filed on 02/16/2022 are objected to because the lines in Figures 3A-8B and  9A-11 still have poor reproductive quality. The lines are in the drawings appear to be fading in the USPTO filing system.  For example, this is how figures 3A and 4A look in the filing system:
    PNG
    media_image2.png
    469
    807
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    446
    736
    media_image3.png
    Greyscale

In order to ensure that the line quality is secured, India ink, or its equivalent must be used for drawings. See 37 CFR 1.84(a)(1). 

Drawings
The drawings are objected to because
Figures 3A-8B and  9A-11: The lines in the figures are fading upon reproduction. This could be due to grayscale represent in the drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. See 37 CFR 1.84(a)(1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
				

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9-12, 14, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (U.S. Patent No. 5833541) in view of Deere et al. (U.S. Publication No. 20170044845).
In regards to claim 1, Turner teaches a snubber device (70/70’; Fig. 7A, 10A) for reducing shocks and vibrations in a downhole tool (coupling assemblies 70/70’ include interlocked threaded and tapered portions and an elastomer filling the spaces between the threaded portions. The coupling and coupling can also be used for other applications, especially those involving high torque loads and those requiring suppression of vibrations and shocks; Abstract), the snubber comprising: 
a main body (unnumbered middle portion of 70’; Fig. 7A, 10A) extending between upper (at 78’) and lower (at 74’) connector ends (Figs. 7A, 10A), the main body defined by one or more cut-out portions (The thread of male threaded portion 71' is spaced from the thread of female threaded portion 73' to define a tortuous helical space therebetween; Fig. 11, Col.  14, lines 50-54) providing flexibility to the main body (Because of the elastomer connection, 75’, between the longitudinally arranged coupling portions, the coupling portions may be pivoted with respect to one another in all directions to a limited, but sufficient, degree. Consequently, the coupling 70’ may be made flexible; Col. 6 lines 10-14, and one or more elastomeric elements dimensioned to be held within the one or more cut-out portions (this helical space is filled by an elastomer 75'; Fig. 11, Col. 14 lines 53-54) wherein the main body is defined by a central longitudinal bore extending therethrough (there is a bore through the main body of 70/70’ as shown by the dashed line along 78’; Figs. 7A, 10A); and 
wherein the one or more cut-out portions extend from an outer surface of the main body to the bore (the cut-out portions, between the helical rib portions 71a, extend from an outer surface of the body, i.e. outer surface of rib portions 71a,  in a direction towards the inner bore 78’ as shown below; Fig. 8a).

    PNG
    media_image1.png
    609
    490
    media_image1.png
    Greyscale

		Figure 8a (annotated)

However, Turner is silent regarding that the central longitudinal bore extending therethrough provides a passage for one or more conducting cables associated with the tool. 
Deere, drawn to a downhole snubber to protect sensitive electronics, discloses the main body is defined by a central longitudinal bore extending therethrough to provide a passage for one or more conducting cables associated with the tool (A wire access tube 730 may be disposed in an orifice of the boss 710 and configured to allow passage of wires between the mating plug 240 and the mating plug 250; Figs. 2B, 7, 8, pp[0064].).


In regards to claim 2, the combination of Turner and Deer teaches the snubber device of claim 1.
Turner further teaches wherein the main body is generally cylindrical (unnumbered middle portion of 70’ is generally cylindrical; Fig. 8A, 10A)  

In regards to claim 4, the combination of Turner and Deer teaches the snubber device of claim 1.
Turner further teaches wherein either the upper connector portion or the lower connector portion comprises a reduced diameter portion terminating in a flange (the threaded portion at 74’ is a narrowed diameter flange portion; Fig. 10a) and the bore extends through the reduced diameter portion and the flange to extend the passage through the flange (a bore extends through 74’; Fig. 10a).  





Turner further teaches wherein the one or more cut-out portions is a single cut-out portion and the one or more elastomeric element is a single elastomeric element (elastomer connection 75’ is a single element; Figs. 10A, 11, Col.  14, lines 50-54.).

In regards to claim 6, the combination of Tuner and Deere teaches the snubber device of claim 5.
Turner further teaches wherein the single cut-out portion is a helical cut- out portion and the single elastomeric element is a helical elastomeric element configured to fit within the helical cut-out portion (the elastomer, 75’, is a single helical elastomer element to fit within the helical space between thread of male threaded portion 71' and thread of female threaded portion 73'; Figs. 7A, 10A, Col. 13 lines 29-36, Col.  14, lines 50-54.).

In regards to claim 7, the combination of Tuner and Deere teaches the snubber device of claim 6.
Turner further teaches wherein the helical cut-out portion (The thread of male threaded portion 71' is spaced from the thread of female threaded portion 73' to define a tortuous helical space therebetween; Fig. 11, Col.  14, lines 50-54) extends to the bore (unnumbered dashed line within 71’) and the helical elastomeric element (75’) extends inward within the helical cut-out portion to provide the bore with a continuously smooth inner sidewall (As shown in Fig. 7A,10A, 75’ provide a smooth sidewall along the outer portion of 75’ and inner portion of 73’).  

The combination of Turner and Deere does not explicitly teach that wherein the helical cut-out portion is defined by helical turns having a width of 0.12 inches (3.0 mm) to 0.13 inches (3.3 mm).   
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified Turner such that the helical turns have a width of 0.12 inches (3.0 mm) to 0.13 inches (3.3 mm) considering  that changes in size are an obvious design choice absent evidence of criticality and is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, note that given the drawings of Turner (e.g. Fig. 8A) show similar relative sized helical turns as the instant claim and such a teachings further serves to these features as obvious.  

In regards to claim 10, the combination of Turner and Deer teaches the snubber device of claim 1. 
Turner further teaches that the main body (unnumbered middle portion of 70’) and the upper (at 78’) and lower (at 74’) connector portions are of monolithic construction (As shown by the uniform hatch lines, the outer portion 73’ of unnumbered middle portion of 70’, upper and lower connector portions are same/monolithic construction.).  



Deere further teaches wherein the elastomeric elements have Shore A hardness between  60 to 90 durometer (The elastomeric material may have a durometer value between 10 A and 60 A; pp[0011]).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Turner and Deer teaches with the durometer value as taught by Deere so that the elastomer element can withstand the high temperatures within the wellbore (pp[0011]). 

In regards to claim 12, Turner teaches a snubber device (70/70’; Fig. 7A, 10A) for reducing shocks and vibrations in a downhole tool (coupling assemblies 70/70’ include interlocked threaded and tapered portions and an elastomer filling the spaces between the threaded portions. The coupling and coupling can also be used for other applications, especially those involving high torque loads and those requiring suppression of vibrations and shocks; Abstract), the snubber comprising:
 a generally cylindrical main body (unnumbered middle portion of 70’ which is generally cylindrical; Fig. 7A, 10A) extending between upper (at 78’) and lower (at 74’) connector ends, the main body (unnumbered middle portion of 70’) defined by a helical cut-out portion (The thread of male threaded portion 71' is spaced from the thread of female threaded portion 73' to define a tortuous helical space therebetween; Fig. 11, Col.  14, lines 50-54), and a helical elastomeric element held within the helical cut-out portion (this helical space is filled by an elastomer 75'; Fig. 11, Col. 14 lines 53-54) wherein the main body is defined by a central longitudinal bore extending therethrough (there is a bore through the main body of 70/70’ as shown by the dashed line along 78’; Figs. 7A, 10A); and
wherein the one or more cut-out portions extend from an outer surface of the main body to the bore (the cut-out portions, between the helical rib portions 71a, extend from an outer surface of the body, i.e. outer surface of rib portions 71a,  in a direction towards the inner bore 78’ as shown below; Fig. 8a).

    PNG
    media_image1.png
    609
    490
    media_image1.png
    Greyscale

		Figure 8a (annotated)

However, Turner is silent regarding that the central longitudinal bore extending therethrough provides a passage for one or more conducting cables associated with the tool.
(A wire access tube 730 may be disposed in an orifice of the boss 710 and configured to allow passage of wires between the mating plug 240 and the mating plug 250; Figs. 2B, 7, 8, pp[0064].).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Turner such that the longitudinal bore of turner is used to provide a passage for one or more conducting cables/wires associated with the tool as taught by Deere as this would provide protection to the conductor cables/wires in the wellbore (Abstract).

In regards to claim 14, the combination of Turner and Deere teaches the snubber device of claim 12. 
Turner further teaches wherein either the upper connector end or the lower connector end comprises a reduced diameter portion terminating in a flange (the threaded portion at 74’ is a narrowed diameter flange; Fig. 10a) and the bore extends through the reduced diameter portion and the flange to extend the passage through the flange (a bore extends through 74’; Fig. 10a). 

In regards to claim 19, the combination of Turner and Deere teaches the snubber device of claim 12.
Turner further teaches wherein the helical cut-out portion (The thread of male threaded portion 71' is spaced from the thread of female threaded portion 73' to define a tortuous helical space therebetween; Fig. 11, Col.  14, lines 50-54) extends to the bore (unnumbered dashed line within 71’) and the helical elastomeric element extends inward within the helical cut-out portion to provide the bore with a continuously smooth inner sidewall (As shown in Fig. 7A,10A, 75’ provide a smooth sidewall along the outer portion of 75’ and inner portion of 73’).  

In regards to claim 21, Turner teaches the snubber device of claim 12.
Turner does not explicitly teach wherein the helical cut-out portion is defined by helical turns having a width of 0.12 inches (3.0 mm) to  0.13 inches (3.3 mm) 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified Turner such that the helical turns have a width of 0.12 inches (3.0 mm) to 0.13 inches (3.3 mm) considering  that changes in size are an obvious design choice absent evidence of criticality and is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, note that given the drawings of Turner (e.g. Fig. 8A) show similar relative sized helical turns as the instant claim and such a teachings further serves to these features as obvious.  

In regards to claim 22, Turner teaches the snubber device of claim 12, wherein the main body (unnumbered middle portion of 70’) and the upper (at 78’) and lower (at 74’) connector portions are of monolithic construction (As shown by the uniform hatch lines, the outer portion 73’ of unnumbered middle portion of 70’, upper and lower connector portions are same/monolithic construction.).  

Deere further teaches wherein the elastomeric elements have Shore A hardness between 60 to 90 (The elastomeric material may have a durometer value between about 10 A and about 60 A; pp[0011]).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified Turner with the durometer value as taught by Deere so that the elastomer element can withstand the high temperatures within the wellbore (pp[0011]). 


Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (U.S. Patent No. 5833541) in view of Deere et al. (U.S. Publication No. 20170044845) and in further view of Tucker et al. (U.S. Patent No. 4932471).
In regards to claim 15, the combination of Turner and Deere teaches the snubber device of claim 12.
The combination of Turner and Deere is silent regarding wherein the upper connector end is configured for connection to a downhole module.  
Tucker discloses, drawn to a downhole tool with a shock absorber, the upper connector end (upper end at 52 of the shock absorber 16; Fig. 1, 3C) is configured for connection to a downhole module (battery module 28).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Turner and Deere with the battery module of Tucker 

In regards to claim 16, in light of the modification made to claim 15, the combination of Turner, Deere and Tucker teaches the snubber device of claim 15.
Tucker further discloses that the upper connector end (52) is a reduced diameter cylindrical portion (female thread section at 46; Fig. 3C) configured to connect to a tube holding a series of modules (electronics package 26).  

In regards to claim 17, the combination of Turner, Deere and Tucker teaches the snubber device of claim 15.
Deere further discloses wherein the lower connector end (at 210; Fig. 2B) includes a housing (220; Figs. 7, 8) formed in the body within the bore for holding a cable adapter (A wire access tube 730 may be disposed in an orifice of the boss 710 and configured to allow passage of wires between the mating plug 240 and the mating plug 250; Figs. 2B, 7, 8, pp[0064].).  

In regards to claim 18, the combination of Turner, Deere and Tucker teaches the snubber device of claim 15.
Deere further discloses wherein the lower connector end (at 210; Fig. 2B) comprises a reduced diameter portion (430/440; Fig. 4A, B, pp[0055], [0056])  terminating in a flange (420) and the bore extends through the reduced diameter portion and the flange to extend the passage through the flange (a bore as shown in Fig. 4B).  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (U.S. Patent No. 5833541) in view of Hansen (U.S. Publication No. 20130000983).
In regards to claim 24, Turner teaches a kit comprising a snubber device as recited in claim 1.
Turner is silent regarding a plurality of replacement elastomeric elements.  
Hansen, drawn to a downhole drill rod shock tool, discloses a plurality of replacement elastomeric elements (plurality of elastomers 142; Fig. 4, pp[0027]. Note that “replacement” is not positively recited such that the claim requires the elastomers to be replaced.). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Turner with the plurality of elastomeric elements as taught by Hansen in order to providing the spread of load across various desired points along the device of Turner (pp[0025]).  Furthermore, it would have been obvious to one having ordinary skill in the art to include a plurality of replacement elastomeric elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)





Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (U.S. Patent No. 5833541) in view of Hansen (U.S. Publication No. 20130000983) and in further view of Deere et al. (U.S. Publication No. 20170044845).
In regards to claim 25, the combination of Turner and Hansen teaches the kit of claim 24.
Hansen discloses a plurality of replacement elastomeric elements (plurality of elastomers 142; Fig. 4, pp[0027]). 
The combination of Turner and Hansen does not explicitly teach that at least some of the replacement elastomeric elements of the plurality of replacement elastomeric elements have different Shore A hardness from others of the plurality of replacement elastomeric elements
Deere discloses that elastomer elements can have various Shore A hardness (pp[0011]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have obvious to modify the combination of Turner and Hansen such that the elastomeric elements have the durometer values as taught by Deere so that the elastomer element can withstand the high temperatures within the wellbore (pp[0011]). 
In light of the modification, the combination of Turner, Hansen and Deere teaches that the replacement elastomeric elements of the plurality of replacement elastomeric elements have different Shore A hardness from others of the plurality of replacement elastomeric elements (Deere discloses that elastomeric material may have various ranges of hardness, e.g. between 10 A and about 60 A or between 20 A and about 40 A).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/LAMIA QUAIM/Examiner, Art Unit 3676                                  

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676